Citation Nr: 0028163	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1951 to February 1955, appealed that decision to the BVA and 
the case was forwarded to the Board for appellate review.


FINDING OF FACT

The veteran's claim for service connection for residuals of a 
left eye injury is plausible and potentially capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
left eye injury loss is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he sustain an injury to his left 
eye during service when as piece of wire broke and struck him 
in the eye.  He testified that he received treatment during 
service and that he currently has residuals of that injury, 
including decreased visual acuity in his left eye.  In this 
regard, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim. 
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

In order for a claim to be well grounded, there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the inservice injury or disease and 
the current disability established by medical evidence.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In this case the veteran has testified that he sustained an 
injury to his left eye during service.  As a legal matter, 
this is a fact that is within the area of the veteran's 
competence to establish, and for purposes of a well-grounded 
claim establishes that such an injury occurred.  As to 
whether the veteran currently has a disability of his left 
eye and whether that disability is related to the reported 
service injury, medical evidence is necessary.  Obtained in 
connection with the veteran's claim and associated with the 
claims file are VA outpatient treatment records, some of 
which pertain to the veteran's eyes.  In particular, there is 
a record dated in August 1998 in which the veteran relates a 
history of an injury to his left eye in 1954, during service.  
Following examination the assessments were refractive error 
and presbyopia.  That record also contains a notation that 
the decreased visual acuity is likely secondary to old 
trauma.

Based on this record the Board finds that the evidence 
necessary to well ground the veteran's claim for service 
connection for residuals of a left eye injury has been 
submitted.  There is evidence of the occurrence of a service 
injury, medical evidence of a current disability and medical 
evidence of a nexus or relationship between a current 
disability and the service injury.    However, as will be 
explained below, the Board is of the opinion that further 
development of the veteran claim is necessary prior to a 
final appellate decision.


ORDER

The claim for service connection for residuals of a left eye 
injury loss is well grounded, and to this extent, the appeal 
is granted, subject to the development requested below.


REMAND

Once the veteran has submitted a well-grounded claim the VA 
has a duty to assist is triggered.  This duty to assist 
includes affording the veteran a through examination which 
takes into account all of the pertinent evidence of record.  
In this regard the Board would note that the veteran has not 
been afforded an examination in connection with his claim.  

The Board would also note that the August 1998 treatment 
record referred to above specifically indicates that no chart 
was available.  As such, it does not appear that the examiner 
who provided the opinion that the veteran's decreased visual 
acuity was likely due to old trauma review the veteran's 
December 1954 separation physical examination which reports 
that the veteran's distant vision was describe as  "20/20."  
In addition, a VA treatment record dated in November 1998 
creates some question as to whether the veteran's decreased 
visual acuity of his left eye is due to the injury he reports 
he sustained during service.  That record notes that the 
veteran reported that he had had poor vision in his left eye 
since an injury in the 1950's, but following the examination 
records an assessment of "no apparent ocular pathology."  
The assessment also describes the decreased visual acuity of 
the left eye as "unexplained."  Under these circumstances, 
the Board is of the opinion that an examination of the 
veteran's left eye would be helpful.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his left eye to ascertain 
the nature and etiology of any disorder 
of the eye that may be present.  The 
purpose of the examination is determine 
whether the veteran has any residuals of 
an injury of the left eye reportedly 
sustained by him during service, 
including whether any decreased left eye 
visual acuity is a residual of that 
injury.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including, but not limited to, the 
December 1954 service separation 
examination and VA treatment records 
pertaining to the veteran's eyes.  
Following the examination and review of 
pertinent records, the examiner is 
requested to offer an opinion as to 
whether the veteran has any residuals of 
the left eye injury he reportedly 
sustained during service, and if so, 
specify the nature of those residuals.  
The examiner should specifically state 
whether any decreased visual acuity of 
the left eye that may be present is a 
residual of the service injury.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 



